UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7441


DON MITCHELL WILBORN,

                    Petitioner - Appellant,

             v.

H. JOYNER, Warden,

                    Respondent - Appellee.



                                      No. 18-7443


WENDEL ROBERT WARDELL, JR.,

                    Petitioner - Appellant,

             v.

H. JOYNER, Warden,

                    Respondent - Appellee.



Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:18-cv-01565-DCN, 0:18-cv-01566-DCN)


Submitted: July 9, 2019                                    Decided: November 27, 2019
Before DIAZ and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Mitchell Wilborn, Wendel Robert Wardell, Jr., Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, federal prisoners Don Mitchell Wilborn and Wendel

Robert Wardell, Jr., appeal the district court’s orders accepting the recommendations of the

magistrate judge and dismissing without prejudice their 28 U.S.C. § 2241 (2012) petitions.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Wilborn v. Joyner, No. 0:18-cv-01565-DCN (D.S.C.

Nov. 8, 2018); Wardell v. Joyner, 0:18-cv-01566-DCN (D.S.C. Nov. 8, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             3